DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,412,407 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Response to Arguments
4.	Applicant’s arguments, see pages 13-14 of the Applicant's remarks, filed 02/23/2021, with respect to the rejection(s) of claim(s) 1, 22 and 23 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 rejection below.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-7, 10-13, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0140409) hereinafter “Kim” in view of SHIMADA et al. (US 2013/0107958) hereinafter “Shimada” in further view of Coban et al. (US 2013/0083853) hereinafter “Coban”.
As per claim 1, Kim discloses a method of video processing in a video coding system utilizing a motion vector predictor (MVP) for coding a motion vector (MV) of a block coded by inter picture prediction, wherein the MV is associated with one given block and one corresponding reference block in a given reference picture in a given reference list (paragraph 0087), the method comprising: 
receiving input data associated with a current block in a current picture (input bit stream shown in fig. 2); 

determining, from the current candidate set, one selected candidate as a MVP for a current MV of the current block (paragraph 0087, The encoder may transmit a prediction motion vector index indicating an optimal prediction motion vector selected from the prediction motion vector candidates included in the list to the decoder. In this case, the decoder may use the prediction motion vector index to select the prediction motion vector of the current block from the prediction motion vector candidates included in the prediction motion vector candidate list); and 
encoding or decoding the current block in inter picture prediction utilizing the MVP (see the encoder of fig. 1 or the decoder of fig. 2).
However, Kim does not explicitly disclose deriving an average candidate from at least two motion candidates in the current candidate set, wherein the average candidate 
In the same field of endeavor, Shimada discloses deriving an average candidate from at least two motion candidates in the current candidate set, wherein the average candidate includes one MV for uni-prediction (paragraphs 0161-0167) or two MVs for bi-prediction (paragraphs 0168-0174), and at least one MV of the average candidate is derived directly from averaging MVs of said at least two motion candidates without scaling (as shown in fig. 4, the averaging is done using non-scaled motion vectors; see also paragraphs 0037-0046), in cases including (i) when the MVs of said at least two motion candidates are pointing to a same reference picture (paragraph 0126, The average process determining part 521 determines whether the averaging process with the motion vectors of L0 is possible by determining whether the reference indexes of L0 of A and B are the same)…; including the average candidate in the current candidate set (paragraph 0190 and 0221); 
However, Kim or Shimada do not explicitly disclose deriving an average candidate from at least two motion candidates in the current candidate set, wherein the average candidate includes one MV for uni-prediction or two MVs for bi-prediction, and at least one MV of the average candidate is derived directly from averaging MVs of said at least two motion candidates without scaling, in cases including (ii) when each one of the MVs 
In the same field of endeavor, Coban discloses deriving an average candidate from at least two motion candidates in the current candidate set, wherein the average candidate includes one MV for uni-prediction or two MVs for bi-prediction, and at least one MV of the average candidate is derived directly from averaging MVs of said at least two motion candidates without scaling, in cases including (ii) when each one of the MVs of said at least two motion candidates points to a respective reference picture different from one or more other reference pictures respectively pointed by remaining one or more of the MVs of said at least two motion candidates; including the average candidate in the current candidate set; including the average candidate in the current candidate set (paragraph 0074, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average, median, or weighted average of the two or more motion vectors, wherein said two or more motion vectors includes motion vectors determined from spatial neighboring blocks and temporal neighboring blocks, as shown in fig. 4A, which means motion vectors pointing to at least two different references).
Kim, Shimada and Coban are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art 
 As per claims 2-5 and 11, arguments analogous to those applied for claim 1 are applicable for claims 2-5 and 11.
As per claim 6, Shimada discloses wherein a first MV of the average candidate in a first list points to a same reference picture as a second MV of one of said at least two motion candidates in the first list, and the first list corresponds to list 0 or list 1 (see fig. 11). 
As per claim 7, Shimada discloses wherein a first MV of the average candidate in a first list points to a target reference picture (see figs. 9 and 11), and a target reference picture index of the target reference picture is predefined, explicitly transmitted in a video bitstream (reference index is encoded, see paragraph 0214; see also paragraph 0078 regarding decoding reference index), or implicitly derived from MVs of said at least two motion candidates. 
As per claim 10, Kim and Shimada the method of claim 1, wherein said at least two motion candidates include a uni-predictive motion candidate that only has an existing MV in a first list and a bi-predictive motion candidate (see fig. 11 or Shimada), a first MV of the average candidate in the first list is derived by averaging the MVs of said at least two motion candidates in the first list without scaling (Shimada; fig. 11, mvCandL0 is the average of mvL0[A] and mvL0[B]), and

the first list and second list correspond to the list 0 and the list 1 respectively, or the list 1 and the list 0 respectively (fig. 11 or Shimada).
As per claim 12, Kim discloses wherein said at least two motion candidates include a group of all spatial candidates, a group of all temporal candidates, a group of all affine candidates, or a combination thereof (paragraph 0090). 
As per claims 13 and 24, arguments analogous to those applied for claim 7 are applicable for claims 13 and 24.
As per claim 16, Shimada discloses wherein the MV of the average candidate derived by averaging the MVs of said at least two motion candidates in one of list 0 and list 1 is calculated using "rounding half up", "rounding half down", "rounding toward zero", "rounding away from zero" (paragraph 0117) to fit in limited bit-depth representation. 
As per claim 17, Shimada discloses wherein an average candidate is derived for all candidate pairs pointing to a same reference picture in at least one list unless the current candidate set is full (figs. 9 and 11; paragraphs 0108 and 0163-0166). 
claim 18, Shimada discloses wherein the MV of the average candidate is derived by weighted averaging the MVs of said at least two motion candidates (the weights of the motion candidates shown in paragraphs 0114, 0117, 0137, 0174, 0182 are 1 and 1). 
As per claims 22 and 23, arguments analogous to those applied for claim 1 are applicable for claims 22 and 23; in addition, Shimada teaches one or more electronic circuits configured for implementing the claimed video processing method and a computer readable medium storing program instruction causing a processor circuit of an apparatus to perform the claimed video processing method (fig. 18; paragraphs 0235-0240). 

8.	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0140409) in view of SHIMADA et al. (US 2013/0107958) in further view of Coban et al. (US 2013/0083853) in further view of SUGIO et al. (US 2012/0163466) hereinafter “Sugio”.
As per claim 8, Shimada discloses wherein said at least two motion candidates include a uni-predictive motion candidate that only has an existing MV in a first list and a bi-predictive motion candidate (see fig. 11), a first MV of the average candidate in the first list is derived by averaging the MVs of said at least two motion candidates in the first list without scaling (fig. 11, mvCandL0 is the average of mvL0[A] and mvL0[B]), and the first list and second list correspond to the list 0 and the list 1 respectively, or the list 1 and the list 0 respectively (fig. 11).

In the same field of endeavor, Sugio discloses a second MV of the average candidate in a second list is derived by averaging the MV of the bi-predictive motion candidate in the second list and the MV of the uni-predictive motion candidate in the first list without scaling (Median (MvL1_A, MvL0_B, MvL1_C) as taught in fig. 6B and paragraph 0170),
Kim, Shimada, Coban and Sugio are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable result. 
As per claim 21, Shimada and Sugio disclose wherein if a particular motion candidate of the at least two motion candidates has no MV in a first list, a MV of a second list of the particular motion candidate is used for averaging to generate the MV of the average candidate in the first list, and the first list and second list correspond to the list 0 and the list 1 respectively, or the list 1 and the list 0 respectively (Median (MvL1_A, MvL0_B, MvL1_C) as taught in fig. 6B and paragraph 0170 of Sugio.  MvL0_B from one list is used for calculating the MV candidate in the other list). 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0140409) in view of SHIMADA et al. (US 2013/0107958) in further view of Coban et al. (US 2013/0083853) in further view of Yu et al. (US 2014/0092975) hereinafter “Yu”.
As per claim 9, Shimada discloses wherein each of said at least two motion candidates is a uni-predictive motion candidate that only has an existing MV in a first list, a first MV of the average candidate in the first list is derived by averaging the MVs of said at least two motion candidates in the first list without scaling (see fig. 11), and the first list and second list correspond to the list 0 and the list 1 respectively, or the list 1 and the list 0 respectively (fig. 11).
However, Kim, Shimada or Cuban do not explicitly disclose a second MV of the average candidate in a second list is derived by averaging the MVs of said at least two motion candidates in the first list without scaling,
In the same field of endeavor, Yu discloses a second MV of the average candidate in a second list is derived by averaging the MVs of said at least two motion candidates in the first list without scaling (paragraph 0059, the motion vector of one list can be used as the candidate of…different list of current block),
Kim, Shimada, Cuban and Yu are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable result.

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0140409) in view of SHIMADA et al. (US 2013/0107958) in view of Coban et al. (US 2013/0083853) in further view of Joch et al. (US 2005/0117646) hereinafter “Joch”.
As per claim 14, Kim, Shimada and Coban discloses the method of claim 1; however, Kim, Shimada or Cuban do not explicitly disclose wherein only one of horizontal and vertical components of the average candidate is calculated by averaging corresponding horizontal or vertical component of said at least two motion candidates.
In the same field of endeavor, Joch discloses wherein only one of horizontal and vertical components of the average candidate is calculated by averaging corresponding horizontal or vertical component of said at least two motion candidates (paragraphs 0007-0010).
Kim, Shimada, Cuban and Joch are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable result.
 As per claim 15, arguments analogous to those applied for claim 14 are applicable for claim 15. 

11.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0140409) in view of SHIMADA et al. (US 2013/0107958) in view of Coban .
As per claim 19, Kim, Shimada and Cuban discloses the method of claim 18; however, Shimada does not explicitly disclose wherein a weighting factor assigned to a motion candidate for deriving the average candidate is associated with a reference picture of the motion candidate with respect to a target reference picture of the average candidate. 
In the same field of endeavor, Chien discloses wherein a weighting factor assigned to a motion candidate for deriving the average candidate is associated with a reference picture of the motion candidate with respect to a target reference picture of the average candidate (paragraph 0129).
Kim, Shimada Coban and Chien are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable result.
As per claim 20, Chien disclose wherein a weighting factor assigned to a spatial candidate for deriving the average candidate is different from a weighting factor assigned to a temporal candidate (paragraphs 0049-0051).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482